Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 3/11/2021 in which Claims 1-23 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-12, 17, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,151,608 to Fontes et al (“Fontes”) in view of U.S. Patent Publication 2021/0194497 to Lamb et al (“Lamb”).
As to Claim 1, Fontes teaches a method of determining a noise-robust acquisition configuration for operation of a sensor system, comprising the following steps in a noise scan: obtaining a sensor receive signal from the sensor system (a capacitive voltage divider (CVD) front end system (200)...with a sensing electrode (201) with an electrostatic coupling to a finger (202). The electrode (201) is connected to a circuit input ANx...ANx [sensor receive signal] represents one of possibly a plurality of sensors coupled with the analog multiplexer (204), see Col. 1, lines 48-58); determining a digital receive signal from the sensor receive signal by A/D conversion of the sensor receive signal at a predefined noise scan frequency (ANx is connected by an analog multiplexer (203) to a sample and hold circuit (204), formed by the switch controlled by signal Ss and a sample capacitance storing Vadc...An analog to digital converter converts Vadc into a numeric value [digital receive signal], see Col. 1, lines 53-63; same signal x(t) being sampled at different sampling frequencies, top and bottom graphs. Each series i contains n ADC values represented by the black dots, labeled xi,1 to xi,n...for each noise frequency, 512 repetitive data are measured, see Col. 6, lines 9-14, 31-35);
using two or more decimation rates that differ from each other, wherein each of the two or more decimation rates is associated with a respective candidate acquisition configuration (an undesired situation, where ADC samples x within a series appear to be well grouped in the vertical axis, giving the false believe of a noise free signal, but where decimated values v1 to vi are inconsistent over time [two or more decimation rates], see Col. 6, lines 19-22; The first core element is to design a digital filter (6) which rejects the spectral portion normally retained by the sum and decimation operator (102), and which instead retains other spectral regions. The power of the retained filtered signal, or retained spectral region is used to compute a score (103) value; the higher the retained power, the higher the score. The second core element according to various embodiments is a mechanism (104) which compares the two scores, obtained with their respective sampling rates, and the mechanism favors the sampling rate which has the highest score, see Col. 9, lines 8-19; Fig. 6 illustrates different decimation rates for each group of signals [candidates]);
determining one or more noise measures for multiple of the candidate acquisition configurations using one or more of the plurality of decimated digital receive signals; and using the one or more noise measures, determining the acquisition configuration for operation of the sensor system from the candidate acquisition configurations (Two more traces are plotted in the bottom part of the chart, labelled “score for frequency x”. The vertical axis is the score, wherein the absolute magnitude is not relevant, only the relative amplitude of one score with respect to the other score matters. The horizontal axis remains the frequency of the injected noise, see Col. 12, lines 11-19; Figure 5a illustrates one or more noise measures for multiple groups of sequences).
Fontes does not expressly disclose determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal.
Lamb teaches determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal (integer decimator circuit 106 receives the first decimated signal and decimates the first decimated signal or reduces the rate of the first decimated signal by a factor of an integer N, see ¶ 0033).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes with Lamb to teach determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal. The suggestion/motivation would have been in order for the output data rate to be asynchronous and/or variable relative to the oversampled rate (see ¶ 0034).
As to Claim 2, Fontes and Lamb depending from Claim 1, Fontes discloses wherein the step of determining the acquisition configuration comprises selecting a preferred noise measure from the one or more noise measures, wherein the acquisition configuration is set to correspond to the candidate acquisition configuration of the preferred noise measure (acquire several times data from a sensor in a series (1) of ADC values (2), and to compute a sum or an average (3) of this series before further processing by higher level algorithms, such as dealing with baseline, dealing with thresholds or finger location or tracking, see Col. ; Figure 5a illustrates several sampling series where noise is measured and compared against noise to achieve a set of samples having the highest score (candidate)).  
As to Claim 3, Fontes and Lamb depending from Claim 2, Fontes discloses wherein the preferred noise measure yields the lowest noise level of the one or more noise measures (Figure 5b illustrates a noise measure where the values are lower compared to an example where the signal is more erratic).  
As to Claim 4, Fontes and Lamb depending from Claim 1, Fontes teaches wherein for each of the two or more decimation rates, corresponding groups of decimated digital receive signals are determined, wherein in each group, the decimated digital receive signals differ from each other in a different starting phase (n undesired situation, where ADC samples x within a series appear to be well grouped in the vertical axis, giving the false believe of a noise free signal, but where decimated values v1 to vi are inconsistent over time [two or more decimation rates], see Col. 6, lines 19-22; The first core element is to design a digital filter (6) which rejects the spectral portion normally retained by the sum and decimation operator (102), and which instead retains other spectral regions. The power of the retained filtered signal, or retained spectral region is used to compute a score (103) value; the higher the retained power, the higher the score. The second core element according to various embodiments is a mechanism (104) which compares the two scores, obtained with their respective sampling rates, and the mechanism favors the sampling rate which has the highest score, see Col. 9, lines 8-19; Fig. 6 illustrates different decimation rates for each group of signals [candidates]).  
As to Claim 7, Fontes and Lamb depending from Claim 1, Fontes discloses wherein the acquisition configuration comprises at least one or more of a sampling frequency for A/D conversion, an operating frequency of a stimulus signal for operation of the sensor system, a scan duration, a number of samples to be acquired, and low-pass filter coefficients (selecting by the control signal a sampling frequency controlling the analog-to-digital converter, wherein the first and second series of digital sensor signals are sampled at different sampling frequencies, see Col. 4, lines 5-8).  
As to Claim 8, Fontes and Lamb depending from Claim 1, Fontes discloses wherein the noise scan frequency is significantly higher than an operating frequency of a stimulus signal during operation of the sensor system (acquisition of a weak signal from the receive electrode at a given frequency when a disturbing noise overlaps the signal with a slightly different frequency. Furthermore, the requirement for short scan time, desirable for responsive user interfaces, exacerbates this problem of distinguishing, during a short observation, signal and noise occupying nearby frequencies...a sensor in a series (1) of ADC values (2), and to compute a sum or an average (3) of this series before further processing by higher level algorithms, such as dealing with baseline, dealing with thresholds or finger location or tracking. A series is also called a packet in this disclosure. This process of acquiring in a burst a series of ADC samples is known also as oversampling, see Col. 5, line 52 – Col. 6, line 8; Fig. 3).  
As to Claim 9, Fontes and Lamb depending from Claim 1, Lamb teaches wherein the two or more decimation rates are multiples of 2 (integer decimator circuit 106 receives the first decimated signal and decimates the first decimated signal or reduces the rate of the first decimated signal by a factor of an integer N, see ¶ 0033).  
As to Claim 10, Fontes and Lamb depending from Claim 1, Fontes teaches wherein the sensor receive signal during the noise scan is acquired without a stimulus signal being applied to the sensor system (When looking at the spectral representation, it becomes apparent that the energy of the disturbing noise is either located away from DC (top row), therefore preserving the information located at DC; or as shown in the bottom row, the noise energy is located near DC and will be undistinguishable from the information, see Col. 8, lines 50-55).  
As to Claim 11, Fontes and Lamb depending from Claim 1, Fontes discloses wherein the step of determining the acquisition configuration for operation of the sensor system from the candidate acquisition configurations comprises comparing the one or more noise measures with a noise threshold and in case the noise threshold is not met by any of the noise measures: increasing a scan time of at least one of the candidate acquisition configurations to obtain at least one updated candidate acquisition configuration (acquisition of a weak signal from the receive electrode at a given frequency when a disturbing noise overlaps the signal with a slightly different frequency. Furthermore, the requirement for short scan time, desirable for responsive user interfaces, see Col. 5, lines 52-56); determining one or more updated noise measures for the at least one updated candidate acquisition configuration (select a sampling frequency controlling the analog-to-digital converter. Each series of digital sensor signals can be considered as a packet of signals. The second evaluation unit processes these packets to determine an actual sampling frequency used by the acquisition system. This can be done periodically after a certain number of packets has been processed, see Col. 7, lines 43-51); and comparing the one or more updated noise measures with the noise threshold (seven series of ADC numerical values measured at a certain sampling rate, each series contains 8 numerical values. The result of the decimated data shown on the time axis in the upper part of FIG. 3. When a noise level exceeds a certain threshold, the sampling rate is changed, in this example it is increased, and 4 additional series measurements are performed, see Col. 2, lines 27-33).  
As to Claim 12, Fontes and Lamb depending from Claim 11, Fontes discloses wherein the increased scan time is an integer multiple of a scan time of a preceding noise scan (seven series of ADC numerical values measured at a certain sampling rate, each series contains 8 numerical values. The result of the decimated data shown on the time axis in the upper part of FIG. 3. When a noise level exceeds a certain threshold, the sampling rate is changed, in this example it is increased, and 4 additional series measurements are performed, see Col. 2, lines 27-33).  
As to Claim 17, Fontes and Lamb depending from Claim 1, Fontes discloses wherein the sensor system is one or more of a capacitive sensor system and a touchscreen sensor system (operating sensors that are influenced by noise, in particular capacitive sensor systems, see Col. 1, lines 6-8).  
As to Claim 19, Fontes teaches a sensor circuit to determine an acquisition configuration for operation of a sensor system, comprising: a sensor interface for obtaining a sensor receive signal from the sensor system (a capacitive voltage divider (CVD) front end system (200)...with a sensing electrode (201) with an electrostatic coupling to a finger (202). The electrode (201) is connected to a circuit input ANx...ANx [sensor receive signal] represents one of possibly a plurality of sensors coupled with the analog multiplexer (204), see Col. 1, lines 48-58); an A/D converter to determine a digital receive signal from the sensor receive signal by A/D conversion of the sensor receive signal at a predefined noise scan frequency (ANx is connected by an analog multiplexer (203) to a sample and hold circuit (204), formed by the switch controlled by signal Ss and a sample capacitance storing Vadc...An analog to digital converter converts Vadc into a numeric value [digital receive signal], see Col. 1, lines 53-63; same signal x(t) being sampled at different sampling frequencies, top and bottom graphs. Each series i contains n ADC values represented by the black dots, labeled xi,1 to xi,n...for each noise frequency, 512 repetitive data are measured, see Col. 6, lines 9-14, 31-35);
a decimation circuit, configured to determine a plurality of decimated digital receive signals using two or more decimation rates that differ from each other, wherein each of the two or more decimation rates is associated with a respective candidate acquisition configuration (an undesired situation, where ADC samples x within a series appear to be well grouped in the vertical axis, giving the false believe of a noise free signal, but where decimated values v1 to vi are inconsistent over time [two or more decimation rates], see Col. 6, lines 19-22; The first core element is to design a digital filter (6) which rejects the spectral portion normally retained by the sum and decimation operator (102), and which instead retains other spectral regions. The power of the retained filtered signal, or retained spectral region is used to compute a score (103) value; the higher the retained power, the higher the score. The second core element according to various embodiments is a mechanism (104) which compares the two scores, obtained with their respective sampling rates, and the mechanism favors the sampling rate which has the highest score, see Col. 9, lines 8-19; Fig. 6 illustrates different decimation rates for each group of signals [candidates]);
a noise evaluation circuit, configured to determine one or more noise measures for multiple of the candidate acquisition configurations using one or more of the plurality of decimated digital receive signals; and a configuration circuit, configured to determine the acquisition configuration for operation of the sensor system from the candidate acquisition configurations using the one or more noise measures (Two more traces are plotted in the bottom part of the chart, labelled “score for frequency x”. The vertical axis is the score, wherein the absolute magnitude is not relevant, only the relative amplitude of one score with respect to the other score matters. The horizontal axis remains the frequency of the injected noise, see Col. 12, lines 11-19; Figure 5a illustrates one or more noise measures for multiple groups of sequences).
Fontes does not expressly disclose a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal.
Lamb teaches a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal (integer decimator circuit 106 receives the first decimated signal and decimates the first decimated signal or reduces the rate of the first decimated signal by a factor of an integer N, see ¶ 0033).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes with Lamb to teach a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal. The suggestion/motivation would have been in order for the output data rate to be asynchronous and/or variable relative to the oversampled rate (see ¶ 0034).
As to Claim 20, Fontes and Lamb depending from Claim 19, Fontes teaches a capacitive touch sensing system, comprising: one or more electrodes, configured for capacitive sensing; and the sensor circuit is connected to at least one of the one or more electrodes (a capacitive voltage divider (CVD) front end system (200)...with a sensing electrode (201) with an electrostatic coupling to a finger (202), see Col. 1, lines 48-51).  
As to Claim 21, Fontes teaches a method of determining a noise-robust acquisition configuration for operation of a communication system, comprising the following steps in a noise scan: obtaining a receive signal from the communication system (a capacitive voltage divider (CVD) front end system (200)...with a sensing electrode (201) with an electrostatic coupling to a finger (202). The electrode (201) is connected to a circuit input ANx...ANx [sensor receive signal] represents one of possibly a plurality of sensors coupled with the analog multiplexer (204), see Col. 1, lines 48-58); determining a digital receive signal from the receive signal by A/D conversion of the receive signal at a predefined noise scan frequency (ANx is connected by an analog multiplexer (203) to a sample and hold circuit (204), formed by the switch controlled by signal Ss and a sample capacitance storing Vadc...An analog to digital converter converts Vadc into a numeric value [digital receive signal], see Col. 1, lines 53-63; same signal x(t) being sampled at different sampling frequencies, top and bottom graphs. Each series i contains n ADC values represented by the black dots, labeled xi,1 to xi,n...for each noise frequency, 512 repetitive data are measured, see Col. 6, lines 9-14, 31-35);
determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal using two or more decimation rates that differ from each other, wherein each of the two or more decimation rates is associated with a respective candidate acquisition configuration (an undesired situation, where ADC samples x within a series appear to be well grouped in the vertical axis, giving the false believe of a noise free signal, but where decimated values v1 to vi are inconsistent over time [two or more decimation rates], see Col. 6, lines 19-22; The first core element is to design a digital filter (6) which rejects the spectral portion normally retained by the sum and decimation operator (102), and which instead retains other spectral regions. The power of the retained filtered signal, or retained spectral region is used to compute a score (103) value; the higher the retained power, the higher the score. The second core element according to various embodiments is a mechanism (104) which compares the two scores, obtained with their respective sampling rates, and the mechanism favors the sampling rate which has the highest score, see Col. 9, lines 8-19; Fig. 6 illustrates different decimation rates for each group of signals [candidates]);
determining one or more noise measures for multiple of the candidate acquisition configurations using one or more of the plurality of decimated digital receive signals; and using the one or more noise measures, determining the acquisition configuration for operation of the communication system from the candidate acquisition configurations (Two more traces are plotted in the bottom part of the chart, labelled “score for frequency x”. The vertical axis is the score, wherein the absolute magnitude is not relevant, only the relative amplitude of one score with respect to the other score matters. The horizontal axis remains the frequency of the injected noise, see Col. 12, lines 11-19; Figure 5a illustrates one or more noise measures for multiple groups of sequences).
Fontes does not expressly disclose determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal.
Lamb teaches determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal (integer decimator circuit 106 receives the first decimated signal and decimates the first decimated signal or reduces the rate of the first decimated signal by a factor of an integer N, see ¶ 0033).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes with Lamb to teach determining a plurality of decimated digital receive signals by integer decimation of the digital receive signal. The suggestion/motivation would have been in order for the output data rate to be asynchronous and/or variable relative to the oversampled rate (see ¶ 0034).
As to Claim 22, Fontes teaches a communication circuit to determine an acquisition configuration for operation of a communication system, comprising: a communication system interface for obtaining a receive signal from the communication system (a capacitive voltage divider (CVD) front end system (200)...with a sensing electrode (201) with an electrostatic coupling to a finger (202). The electrode (201) is connected to a circuit input ANx...ANx [sensor receive signal] represents one of possibly a plurality of sensors coupled with the analog multiplexer (204), see Col. 1, lines 48-58); an A/D converter to determine a digital receive signal from the sensor receive signal by A/D conversion of the sensor receive signal at a predefined noise scan frequency (ANx is connected by an analog multiplexer (203) to a sample and hold circuit (204), formed by the switch controlled by signal Ss and a sample capacitance storing Vadc...An analog to digital converter converts Vadc into a numeric value [digital receive signal], see Col. 1, lines 53-63; same signal x(t) being sampled at different sampling frequencies, top and bottom graphs. Each series i contains n ADC values represented by the black dots, labeled xi,1 to xi,n...for each noise frequency, 512 repetitive data are measured, see Col. 6, lines 9-14, 31-35);
a decimation circuit, configured to determine a plurality of decimated digital receive signals using two or more decimation rates that differ from each other, wherein each of the two or more decimation rates is associated with a respective candidate acquisition configuration (an undesired situation, where ADC samples x within a series appear to be well grouped in the vertical axis, giving the false believe of a noise free signal, but where decimated values v1 to vi are inconsistent over time [two or more decimation rates], see Col. 6, lines 19-22; The first core element is to design a digital filter (6) which rejects the spectral portion normally retained by the sum and decimation operator (102), and which instead retains other spectral regions. The power of the retained filtered signal, or retained spectral region is used to compute a score (103) value; the higher the retained power, the higher the score. The second core element according to various embodiments is a mechanism (104) which compares the two scores, obtained with their respective sampling rates, and the mechanism favors the sampling rate which has the highest score, see Col. 9, lines 8-19; Fig. 6 illustrates different decimation rates for each group of signals [candidates]);
21363267a noise evaluation circuit, configured to determine one or more noise measures for multiple of the candidate acquisitions configuration using one or more of the plurality of decimated digital receive signals; and a configuration circuit, configured to determine the acquisition configuration for operation of the communication system from the candidate acquisition configurations using the one or more noise measures (Two more traces are plotted in the bottom part of the chart, labelled “score for frequency x”. The vertical axis is the score, wherein the absolute magnitude is not relevant, only the relative amplitude of one score with respect to the other score matters. The horizontal axis remains the frequency of the injected noise, see Col. 12, lines 11-19; Figure 5a illustrates one or more noise measures for multiple groups of sequences).
Fontes does not expressly disclose a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal.
Lamb teaches a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal (integer decimator circuit 106 receives the first decimated signal and decimates the first decimated signal or reduces the rate of the first decimated signal by a factor of an integer N, see ¶ 0033).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes with Lamb to teach a decimation circuit, configured to determine a plurality of decimated digital receive signals by integer decimation of the digital receive signal. The suggestion/motivation would have been in order for the output data rate to be asynchronous and/or variable relative to the oversampled rate (see ¶ 0034).
Claim(s) 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,151,608 to Fontes et al (“Fontes”) in view of U.S. Patent Publication 2021/0194497 to Lamb et al (“Lamb”) in further view of U.S. Patent 9,569,032 to Westhues et al (“Westhues”).
As to Claim 13, Fontes and Lamb depending from Claim 1, Fontes and Lamb do not expressly disclose following the noise scan, operating the sensor system during an SN-scan using the acquisition configuration determined during the noise scan. Westhues teaches following the noise scan, operating the sensor system during an SN-scan using the acquisition configuration determined during the noise scan (The first scan can include determining a signal level and a noise level for the first scan, and determining a signal-to-noise ratio based on the signal level and the noise level determined for the first scan. The method can involve receiving signals for the first and second scans, and determining a combined signal-to-noise ratio that is higher than the signal-to-noise ratios associated with the first or second scans by averaging the signals that are received for the first and second scans, see Col. 5, lines 37-45).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes and Lamb with Westhues to teach following the noise scan, operating the sensor system during an SN-scan using the acquisition configuration determined during the noise scan. The suggestion/motivation would have been in order to determine areas of the sensor that had a change in capacitance (see Col. 5, lines 34-35). 
As to Claim 14, Fontes, Lamb and Westhues depending from Claim 13, Westhues teaches subsequently conducting multiple noise scans between two SN-scans, wherein the multiple noise scans use predefined noise scan frequencies, wherein the predefined noise scan frequencies of at least some of the multiple noise scans differ from each other (The first scan can include determining a signal level and a noise level for the first scan, and determining a signal-to-noise ratio based on the signal level and the noise level determined for the first scan. The method can involve receiving signals for the first and second scans, and determining a combined signal-to-noise ratio that is higher than the signal-to-noise ratios associated with the first or second scans by averaging the signals that are received for the first and second scans, see Col. 5, lines 37-45; scanning the subset of each of the n sets of columns selected for the second and subsequent scan, where the first scan is associated with a first measurement, and the second scan is associated with a second measurement. The scanning of the each subset of the n sets of columns involves determining a signal level and a noise level for the second scan, determining a target signal to noise ratio, and determining an integration period to achieve the target signal to noise ratio by utilizing a function that is an average of the second measurement and the first measurement. For each set of columns and corresponding subsets of columns in the n sets of columns, the first scan and the second scan are conducted before commencing scanning on a subsequent set of columns and corresponding subsets of columns, see Col. 6, lines 43-57).
As to Claim 15, Fontes, Lamb and Westhues depending from Claim 14, Westhues teaches determining an overall acquisition configuration for operation of the sensor system during an SN-scan from acquisition configurations obtained during the subsequently conducted multiple noise scans (The first scan can include determining a signal level and a noise level for the first scan, and determining a signal-to-noise ratio based on the signal level and the noise level determined for the first scan. The method can involve receiving signals for the first and second scans, and determining a combined signal-to-noise ratio that is higher than the signal-to-noise ratios associated with the first or second scans by averaging the signals that are received for the first and second scans, see Col. 5, lines 37-45; scanning the subset of each of the n sets of columns selected for the second and subsequent scan, where the first scan is associated with a first measurement, and the second scan is associated with a second measurement. The scanning of the each subset of the n sets of columns involves determining a signal level and a noise level for the second scan, determining a target signal to noise ratio, and determining an integration period to achieve the target signal to noise ratio by utilizing a function that is an average of the second measurement and the first measurement. For each set of columns and corresponding subsets of columns in the n sets of columns, the first scan and the second scan are conducted before commencing scanning on a subsequent set of columns and corresponding subsets of columns, see Col. 6, lines 43-57).
As to Claim 18, Fontes and Lamb depending from Claim 1, Fontes and Lamb do not explicitly disclose a non-transitory computer-readable medium. Westhues teaches a non-transitory computer-readable medium including contents that are configured for a sensor circuit (a computer storage medium can be...one or more separate physical components or media, see Col. 26, lines 21-22).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes and Lamb with Westhues to teach a non-transitory computer-readable medium. The suggestion/motivation would have been in order to determine areas of the sensor that had a change in capacitance (see Col. 5, lines 34-35). 
8.	Claim(s) 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,151,608 to Fontes et al (“Fontes”) in view of U.S. Patent Publication 2021/0194497 to Lamb et al (“Lamb”) in further view of U.S. Patent Publication 2015/0212623 to Hatano et al (“Hatano”).
As to Claim 5, Fontes and Lamb depending from Claim 4, Fontes and Lamb do not explicitly disclose wherein one or more of the noise measures are determined by an effective noise power estimation, which comprises a determination of a sum of phase- 48instantaneous noise measures over each of the decimated digital receive signals of one of the groups of decimated digital receive signals.  Hatano teaches wherein one or more of the noise measures are determined by an effective noise power estimation, which comprises a determination of a sum of phase- 48instantaneous noise measures over each of the decimated digital receive signals of one of the groups of decimated digital receive signals (When a plurality of detection data items for calculating the amount of instantaneous noise NDF are generated for each of the plurality of detection electrodes Ly provided in the sensor unit 10, the instantaneous noise amount calculation unit 221 calculates the amount of instantaneous noise NDF corresponding to the difference between the plurality of detection data items for each detection electrode Ly. Then, the instantaneous noise amount calculation unit 221 selects, as the calculation result of the amount of instantaneous noise, the largest amount of instantaneous noise (NDFMAX) among a plurality of amounts of instantaneous noise NDF calculated for the plurality of detection electrodes Ly; When the detection data of each detection electrode Ly for calculating the amount of noise is generated for each of the plurality of sampling frequencies, the instantaneous noise amount calculation unit 221 calculates the amount of instantaneous noise NDF for each sampling frequency, see ¶ 0049-0051).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes and Lamb with Hatano to teach wherein one or more of the noise measures are determined by an effective noise power estimation, which comprises a determination of a sum of phase- 48instantaneous noise measures over each of the decimated digital receive signals of one of the groups of decimated digital receive signals. The suggestion/motivation would have been in order to calculate the amount of instantaneous noise generated for each of the plurality of sampling frequencies (see ¶ 0046). 
As to Claim 6, Fontes, Lamb and Hatano depending from Claim 5, Hatano teaches wherein the phase-instantaneous noise measure is a sum of samples of a decimated digital receive signal weighted with coefficients from a coefficient vector (the noise amount averaging unit 222 integrates a predetermined number of amounts of instantaneous noise (NDFMAX) calculated by the instantaneous noise amount calculation unit 221, averages the amounts of instantaneous noise (NDFMAX), and outputs the average value as the average amount of noise NV, see ¶ 0052; The filter unit 24 changes the coefficient K in Expression (1), depending on the amount of noise NV calculated by the noise amount calculation unit 22. That is, the filter unit 24 increases the coefficient K as the amount of noise NV increases and decreases the coefficient K as the amount of noise NV decreases, see ¶ 0057).  
9.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,151,608 to Fontes et al (“Fontes”) in view of U.S. Patent Publication 2021/0194497 to Lamb et al (“Lamb”) in further view of U.S. Patent 9,569,032 to Westhues et al (“Westhues”) and in further view of U.S. Patent Publication 2013/0106779 to Bosch et al (“Bosch”).
As to Claim 16, Fontes, Lamb and Westhues depending from Claim 13, Westhues teaches wherein an aperture time of an A/D conversion during the noise scan is identical to or substantially an integer fraction of an aperture time set for the SN-scan (The first scan can include determining a signal level and a noise level for the first scan, and determining a signal-to-noise ratio based on the signal level and the noise level determined for the first scan. The method can involve receiving signals for the first and second scans, and determining a combined signal-to-noise ratio that is higher than the signal-to-noise ratios associated with the first or second scans by averaging the signals that are received for the first and second scans, see Col. 5, lines 37-45; scanning the subset of each of the n sets of columns selected for the second and subsequent scan, where the first scan is associated with a first measurement, and the second scan is associated with a second measurement. The scanning of the each subset of the n sets of columns involves determining a signal level and a noise level for the second scan, determining a target signal to noise ratio, and determining an integration period [aperture time] to achieve the target signal to noise ratio by utilizing a function that is an average of the second measurement and the first measurement. For each set of columns and corresponding subsets of columns in the n sets of columns, the first scan and the second scan are conducted before commencing scanning on a subsequent set of columns and corresponding subsets of columns, see Col. 6, lines 43-57).  
Fontes, Lamb and Westhues does not expressly disclose wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan.
Bosch teaches wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan (system 600 may continue to measure noise across the predetermined range of integration times. After the predetermined range of integration times is exhausted, the optimum integration time may be set to the stored integration time from the noise measurements [aperture time of an A/D conversion during a noise scan]. For subsequent detection operations, the optimum integration time may be used to sample touch points [aperture time of an A/D conversion of an SN-scan], see ¶ 0073).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fontes, Lamb and Westhues with Bosch to teach wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan. The suggestion/motivation would have been in order for the inverse of the integration time may equal the noise frequency to be measured (see ¶ 0019).
10.	Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,569,032 to Westhues et al (“Westhues”) in view of U.S. Patent Publication 2013/0106779 to Bosch et al (“Bosch”).
As to Claim 23, Westhues teaches a method of noise-robust acquisition operation of a sensor system, comprising: conducting at least one noise scan on the sensor system; and conducting at least one SN-scan on the sensor system (The first scan can include determining a signal level and a noise level for the first scan, and determining a signal-to-noise ratio based on the signal level and the noise level determined for the first scan. The method can involve receiving signals for the first and second scans, and determining a combined signal-to-noise ratio that is higher than the signal-to-noise ratios associated with the first or second scans by averaging the signals that are received for the first and second scans, see Col. 5, lines 37-45); 
Westhues does not expressly disclose wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan.
Bosch teaches wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan (system 600 may continue to measure noise across the predetermined range of integration times. After the predetermined range of integration times is exhausted, the optimum integration time may be set to the stored integration time from the noise measurements [aperture time of an A/D conversion during a noise scan]. For subsequent detection operations, the optimum integration time may be used to sample touch points [aperture time of an A/D conversion of an SN-scan], see ¶ 0073).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Westhues with Bosch to teach wherein an aperture time of an A/D conversion during the at least one noise scan is identical to or substantially an integer fraction of an aperture time of an A/D conversion of the at least one SN-scan. The suggestion/motivation would have been in order for the inverse of the integration time may equal the noise frequency to be measured (see ¶ 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694